DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  
The disclosure of the prior-filed application, Application No. PA201270698 filed November 13, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 29, 35, 36, 39, 55, 84, 86, 87, 88, 89, 90 and 91 is not supported by application no. PA201270698 and therefore will not be given the priority date of November 13, 2012. 
The disclosure of the prior-filed application, Application No. 61738478 filed December 18, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 29, 35, 36, 39, 55, 84, 86, 87, 88, 89, 90 and 91 are not supported by application no. 61738478 and therefore will not be given the priority date of December 18, 2012. 
The disclosure of the prior-filed application, Application No. PA201370116 filed February 27, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 29, 35, 36, 39, 55, 84, 86, 87, 88, 89, 90 and 91 are not supported by application no. PA201370116 and therefore will not be given the priority date of February 27, 2013. 
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A petition for revival after abandonment was granted and a request for continued examination was filed. Applicant's submission filed on 4/1/2022 has been entered.
 Response to Amendment
The Amendment filed on 4/1/2022 has been entered. Claims 1, 29, 35-36, 39, 55, 77-78, 84-91 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 9/10/20221. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 9/10/20221. 
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 6 recites “to cover all said container part”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “to cover all said container part” with “to cover all of said container part”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 35-36, 39, 55, 77-78, 84-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 84,
Line 5-6 recites “a data transmitter on said main part and/or said tip part”. There is not support in the original disclosure for this limitation. The disclosure does not appear to specify where the data transmitter is located on the cap and further does not support an arrangement where the data transmitter is located on both the main part and the tip part. 
Examiner notes claims 29, 35-36, 39, 55, 77-78, 85-91 are similarly rejected by virtue of their dependency on claim 84.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 35-36, 39, 55, 77-78, 84-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 84,
Line 2-6 recites “further comprising at least one of a grip unit and a recess on said main part, and a battery, an outward directed light source, a timer, a display, a measuring device, a blood sampling device, and a data transmitter on said main part and/or said tip part”. It is unclear if the releasable protective cap is required to comprise at least one of grip unit and a recess on said main part in addition to at least one of a battery, an outward directed light source, a timer, a display, a measuring device, a blood sampling device, and a data transmitter on said main part and/or said tip part or if claim 84 requires only one of a grip unit, a recess on said main part, a battery, an outward directed light source, a timer, a display, a measuring device, a blood sampling device, and a data transmitter on said main part and/or said tip part. Appropriate correction is required. For examination purposes Examiner construes the cap to comprise at least one of a grip unit and a recess on said main part and at least one of a battery, an outward directed light source, a timer, a display, a measuring device, a blood sampling device, and a data transmitter on said main part and/or said tip part.
Examiner notes claims 29, 35-36, 39, 55, 77-78, 85-91 are similarly rejected by virtue of their dependency on claim 84.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 77-78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoste (U.S. PG publication 20040236284).
In regard to claim 1,
Hoste discloses a releasable protective cap (hiding assembly 20 which comprises cap 106 and section 42; paragraph [0025] which supports item 42 is releasable and paragraph [0038] which supports item 106 is releasable) for the protection of a container part (item 28) of an injection pen (item 24, 26, 28; Examiner notes the claims do not positively require a container part of an injection pen) with an elongated, substantially tubular body (see figure 3) for delivering a medical substance through a needle (needle 34 shown in figure 3) attached or to be attached to said injection pen (paragraph [0023]-[0024), said releasable protective cap is configured to only partly cover said injection pen (see figure 1 and 3), said releasable protective cap further characterized in that:
- said releasable protective cap is shaped to cover all said container part of said injection pen (see figure 3 and paragraph [0025]); 
- said releasable protective cap comprises a tip part (item 106) releasably attached to a main part (item 42; paragraph [0038]); 
- said tip part and said main part together form an elongated, substantially tubular body with a closed tip end (see figure 3); 
said releasable protective cap is arranged to be releasably attached to said injection pen by said main part which is releasable from said injection pen (paragraph [0025]); 
thereby enabling the addition of the needle to said injection pen both when said tip part is detached from said main part while said main part is attached to said injection pen (see paragraph [0027] and [0023]; Examiner notes the needle is releasably mountable. The structure of the cap of Haste fully allows for the addition of the needle to said injection pen when said tip part is detached from said main part while said main part is attached to said injection pen. Examiner notes while the main part is attached and before section 46 is attached, the needle is fully capable of being attached to said injection pen as supported by paragraph [0023]. As noted above the injection pen and needle are not positively required by the claim), and when said tip part and said main part both are detached from said injection pen (see paragraph [0027] and [0023]; Examiner notes the needle is releasably mountable. The structure of the cap of Haste fully allows for the addition of the needle to said injection pen when said tip part and said main part both are detached from said injection pen) thereby enabling the delivery of the medical substance through said needle by the use of said injection pen in combination with said releasable protective cap (paragraph [0023]-[0024]).
In regard to claim 77,
Examiner notes claim 77 is construed as being dependent on claim 1.
Hoste discloses a system (entire system shown in figure 1) comprising the injection pen (all components of the system not including assembly 20) and the releasable protective cap (item 20) according to any of claim 1, 29, 35, 36, 39, 55, 77, 78 and 84-93 91 (see rejection of claim 1 above).
In regard to claim 78,
Hoste discloses the system according to claim 77, wherein the injection pen is an insulin pen (paragraph [0023])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 84 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Hoste (U.S. PG publication 20040236284) further in view of Skyggebjerg (U.S. PG publication 20040062148).
In regard to claim 84,
Hoste discloses the releasable protective cap according to claim 1 further comprising at least one of; a grip unit and a recess on said main part (see figure 4 wherein recess 45 is present on the main part).
Hoste fails to disclose a battery, an outward directed light source, a timer, a display, a measuring device, a blood sampling devices and a data transmitter on said main part and/or said tip part.
Skyggebjerg teaches wherein a protective cap (figure 1B, item 20) comprises a timer (see figure 1B wherein a timer is shown on display means 27 on cap 20; paragraph [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cap to include a timer, as taught by Skyggebjerg, for the purpose of providing a timer to properly identify an unusual state (Skyggebjerg, paragraph [0019] and [0017]). 
In regard to claim 39,
Examiner construes claim 39 to be dependent on claim 84.
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84, comprising the timer (timer of Skyggebjerg).
Hoste fails to disclose further comprising a button for resetting said timer to a previous value. 
Skyggebjerg teaches further comprising a button for resetting said timer to a previous value (paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoste in view of Skyggebjerg to include further comprising a button for resetting said timer to a previous value, as taught by Skyggebjerg, for the purpose of better documenting if an injection has occurred (Skyggebjerg, paragraph [0051]) and reducing the risk of overdosing by requiring a positive action to cancel the automatic reset (Skyggebjerg, paragraph [0052]).
Claims 29, 55, 87, and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Hoste (U.S. PG publication 20040236284) in view of Skyggebjerg (U.S. PG publication 20040062148) further in view of Day (U.S. PG publication 20120330228).
In regard to claim 29,
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84 comprising the timer (see analysis of claim 84 above). 
Hoste in view of Skyggebjerg fails to disclose wherein said timer is arranged to show a time elapsed since a last injection.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes the timer (timer that records time since last dose; paragraph [0134]), wherein said timer is arranged to show a time elapsed since a last injection (paragraph [0134]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the timer of Hoste in view of Skyggebjerg to include wherein said timer is arranged to show a time elapsed since a last injection, as taught by Day, for the purpose of providing useful dosing information to the user (paragraph [0134] of Day).
In regard to claim 55,
Examiner notes claim 55 is construed as being dependent on claim 84.
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising the data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units and wherein said data transmitter can communicate wirelessly with a receiving unit.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes a data transmitter (display 80; paragraph [0134]-[0135]), wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units (paragraph [0134]-[0135]) and wherein said data transmitter can communicate wirelessly with a receiving unit (phone; paragraph [0134]-[0135]: wherein the receiving unit is a phone and the display is the data transmitter). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoste in view of Skyggebjerg to include wherein the injection pen includes a data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units and wherein said data transmitter can communicate wirelessly with a receiving unit, as taught by Day, for the purpose of providing useful information to the user (paragraph [0134]-[0135] of Day).
Hoste in view of Skyggebjerg in view of Day fails to disclose wherein the protective cap further comprises the data transmitter.
Skyggebjerg teaches wherein a protective cap (figure 1A, item 20) comprises a data transmitter (display; figure 1A, item 24; Examiner notes the display transmits data to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the data transmitter of Hoste in view of Skyggebjerg in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a display adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]) and for the purpose of displaying timer information to the user (Skyggebjerg, paragraph [0046]). 
In regard to claim 87,
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising the display, wherein the display is arranged to visualize a number of injected medicine units.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes a display (figure 1B, item 80), wherein the display is arranged to visualize a number of injected medicine units (paragraph [0134]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoste in view of Skyggebjerg to include comprising a display, wherein the display is arranged to visualize a number of injected medicine units, as taught by Day, for the purpose of providing useful dosing information to the user (paragraph [0134] of Day).
Hoste in view of Skyggebjerg in view of Day fails to disclose wherein the protective cap further comprises the display. 
Skyggebjerg teaches wherein a protective cap (figure 1A, item 20) comprises a display (figure 1A, item 24). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the display of Hoste in view of Skyggebjerg in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of providing a display adapted to be used in combination with a disposable device (Skyggebjerg, paragraph [0027]), and for the purpose of displaying timer information to the user (Skyggebjerg, paragraph [0046]). 
In regard to claim 89,
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising the data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit.
Day teaches a releasable protective cap (figure 1B, item 18) in combination with an injection pen (see figure 1B wherein the entire structure not including the cap 18 is construed as an injection pen), wherein the injection pen includes a data transmitter (display; paragraph [0134]-[0135]), wherein the data transmitter is arranged to communicate wirelessly with a receiving unit (phone; paragraph [0134]-[0135]: wherein the receiving unit is a phone and the display is the data transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoste in view of Skyggebjerg to include wherein the injection pen includes a data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit, as taught by Day, for the purpose of providing useful information to the user (paragraph [0134]-[0135] of Day).
Hoste in view of Skyggebjerg in view of Day fails to disclose wherein the protective cap further comprises the data transmitter.
Skyggebjerg teaches wherein a protective cap comprises a data transmitter (display, figure 1A, item 24; Examiner notes the display transmits data to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the data transmitter of Hoste in view of Skyggebjerg in view of Day to be on the protective cap, as taught by Skyggebjerg, for the purpose of displaying timer information to the user (Skyggebjerg, paragraph [0046]). 
In regard to claim 90,
Examiner notes claim 90 is construed as being dependent on claim 55.
Hoste in view of Skyggebjerg in view of Day in view of Skyggebjerg teaches the releasable protective cap according to claim 55.
Hoste in view of Skyggebjerg as modified by Day in view of Skyggebjerg teaches wherein the wireless communication happens via Bluetooth, Bluetooth low energy (BLE), near field communication (NFC) or radio frequency identification (NFC) (Bluetooth; paragraph [0134]-[0135] of Day).
In regard to claim 91,
Examiner notes claim 91 is construed as being dependent on claim 90.
Hoste in view of Skyggebjerg in view of Day in view of Skyggebjerg teaches the releasable protective cap according to claim 90.
Hoste in view of Skyggebjerg as modified by Day in view of Skyggebjerg teaches wherein the receiving unit is a smartphone and/or a Blood Glucose Monitoring Device (paragraph [0134]-[0135] of Day: wherein the receiving unit is a smartphone).
Claims 35-36, 55, 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over Hoste (U.S. PG publication 20040236284) in view of Skyggebjerg (U.S. PG publication 20040062148) further in view of McLoughlin (WO2012164397).
In regard to claim 35,
Examiner notes claim 35 is construed as being dependent on claim 84.
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84, comprising the timer (see timer of Skyggebjerg).
Hoste in view of Skyggebjerg fails to disclose wherein said timer is automatically activated when said tip part and said main part of the releasable protective cap are separated.
McLoughlin teaches a drive unit (figure 29, item 70; page 75, line 9-10: wherein the drive unit is for use with cassette unit 1) comprises a timer (figure 38, item 1090; page 36, line 23- page 37, line 2: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit; page 37, line 16-17: wherein the time count is displayed on the electronic display; page 43, line 1-8: wherein the date and time of administration on the drug can be displayed to the user), a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of a housing 20 and removable tip 50) and wherein the timer is automatically activated when the tip part (figure 3, item 50) and the main part (figure 1, item 20) of the protective cap are separated (page 36, line 23- page 37, line 2: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the timer of Hoste in view of Skyggebjerg to include wherein the timer is automatically activated when the tip part and the main part are separated for a time interval greater than a specific duration, as taught by McLoughlin, for the purpose of indicating a time remaining to safely use the device (page 37, line 1-2 of McLoughlin). 
In regard to claim 36,
Hoste in view of Skyggebjerg in view of McLoughlin teaches comprising the timer (timer of Skyggebjerg and figure 38, item 1090 of McLoughlin; page 36, line 23- page 37, line 2 of McLoughlin: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit; page 37, line 16-17 of McLoughlin: wherein the time count is displayed on the electronic display; page 43, line 1-8 of McLoughlin: wherein the date and time of administration on the drug can be displayed to the user; see analysis of claim 35 above wherein the timer is located on the releasable protective cap), wherein said timer is automatically activated when said tip part and said main part are separated for a timer interval greater than a specific duration (see analysis of claim 35 above; and page 36, line 23- page 37, line 2 of McLoughlin: wherein a timer starts a time count on removal of the removable cap and needle cover from the cassette unit i.e. once the tip part and main part are separated for a timer interval greater than a specific duration).
Examiner notes an alternative rejection of claims 55, and 89-90 has been provided over McLoughlin if it is found that Hoste (U.S. PG publication 20040236284) in view of Skyggebjerg (U.S. PG publication 20040062148) in view of Day (U.S. PG publication 20120330228) is insufficient. 
In regard to claim 55,
Examiner construes claim 55 to be dependent on claim 84.
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising the data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units and wherein said data transmitter can communicate wirelessly with a receiving unit. 
McLoughlin teaches a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of a housing 20 and removable tip 50), comprising a data transmitter (first transceiver; page 41, line 21-24: wherein the cassette unit comprises an identifier; page 42, line 3-7; page 43, line 1-16: wherein data from the cassette like the date and time of administration of the drug may also be read and transmitted and displayed to the user; page 44, line 6-8: wherein there is a first transceiver on the cassette unit comprises an identifier or tag comprising an antenna for transmitting or receiving interrogating energy), wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units (page 42, line 14-24: wherein many types of information can be stored in different parts of the memory structure of the transceivers; page 43, line 1-8: wherein date and time of administration of the drug can be stored in the first transceiver) and wherein said data transmitter can communicate wirelessly with a receiving unit (page 43, line 27- page 44, line 2: wherein data is transferable wirelessly between the first and second receiver; page 42, line 8-13: wherein a second transceiver receives data from the first transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoste in view of Skyggebjerg to include comprising said data transmitter, wherein said data transmitter transmits a time since a last injection and/or a number of injected medicine units and wherein said data transmitter can communicate wirelessly with a receiving unit, as taught by McLoughlin, for the purpose of informing the user of useful injection information (page 43, line 1-16 of McLoughlin).
In regard to claim 89,
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising the data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit. 
McLoughlin teaches a protective cap (figure 1, item 1, 20 and 50: wherein the cassette unit 1 is made up of a housing 20 and removable tip 50), comprising a data transmitter (first transceiver which comprises an identifier; page 41, line 21-24: wherein the cassette unit comprises an identifier; page 42, line 3-7; page 43, line 1-16: wherein data from the cassette like the date and time of administration of the drug may also be read and transmitted and displayed to the user; page 44, line 6-8: wherein a first transceiver on the cassette unit comprises an identifier or tag comprising an antenna for transmitting or receiving interrogating energy), wherein the data transmitter is arranged to communicate wirelessly with a receiving unit (second transceiver; page 43, line 27- page 44, line 2: wherein data is transferable wirelessly between the first and second receiver; page 42, line 8-13: wherein a second transceiver receives data from the first transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoste in view of Skyggebjerg to include comprising the data transmitter, wherein the data transmitter is arranged to communicate wirelessly with a receiving unit, as taught by McLoughlin, or the purpose of informing the user of useful injection information (page 43, line 1-16 of McLoughlin).
In regard to claim 90,
Examiner notes claim 90 is construed as being depending on claim 55.
Hoste in view of Skyggebjerg in view of McLoughlin teaches the releasable protective cap according to claim 55. 
Hoste in view of Skyggebjerg as modified by McLoughlin teaches wherein the wireless communication happens via Bluetooth, Bluetooth low energy (BLE), near field communication (NFC) or radio frequency identification (NFC) (see McLoughlin, page 42, line 8-13, page 45, line 9-15, page 49, line 10-13).
Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Hoste (U.S. PG publication 20040236284) in view of Skyggebjerg (U.S. PG publication 20040062148) further in view Weinandy (U.S. PG publication 20130138040).
In regard to claim 85,
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising the outward directed light source, wherein the light source allows visualization of veins under a surface of a skin when an injection takes place.
Weinandy teaches the outward directed light source (figure 2G, item 204), wherein the light source allows visualization of veins under a surface of a skin when an injection takes place (see figure 2G, item 204; Examiner notes this is an intended use limitation and the light source is fully capable of  allowing visualization of veins under a surface of a skin when an injection takes place since the light source which is located near the surface of the skin where an injection takes place would allow for visualization of veins since the light illuminates the area).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoste in view of Skyggebjerg to include the outward directed light source, wherein the light source allows visualization of veins under a surface of a skin when an injection takes place, as taught by Weinandy, for the purpose of allowing better visualization of an injection site (paragraph [0101] of Weinandy).
Hoste in view of Skyggebjerg in view of Weinandy fails to disclose wherein the main part of the protective cap includes the outward directed light source.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoste in view of Skyggebjerg in view of Weinandy to include wherein the main part of the protective cap includes the outward directed light source since it has been held that rearranging parts of an invention involves only routine skill in the art. One of ordinary skill in the art would recognize the light source could be moved to a desired component i.e. the main part of the protective cap in order to allow visualization of the injection site thus resulting in wherein the main part of the protective cap includes the outward directed light source, wherein the light source allows visualization of veins under a surface of a skin when an injection takes place.
In regard to claim 86,
Hoste in view of Skyggebjerg in view of Weinandy teaches the releasable protective cap according to claim 85.
Hoste in view of Skyggebjerg as modified by Weinandy teaches wherein the light source (figure 2G of Weinandy, item 204) is a white, a blue, a red or a near infrared light source (paragraph [0011] of Weinandy).
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Hoste (U.S. PG publication 20040236284) in view of Skyggebjerg (U.S. PG publication 20040062148) further in view of Hartmann (U.S. Patent no 6482185).
In regard to claim 88,
Hoste in view of Skyggebjerg teaches the releasable protective cap according to claim 84.
Hoste in view of Skyggebjerg fails to disclose comprising a measuring device, wherein the measuring device is for measuring blood sugar values. 
Hartman discloses a protective cap (see figure 1, item 16 and 11) comprising a measuring device (figure 2 and 1, item 30; column 3, line 64-column 4, line 6: wherein the display apparatus is a blood sugar testing device; column 3, line 25-37: wherein the display apparatus 30 and pen 10 form one apparatus when attached), wherein the measuring device is for measuring blood sugar values (column 3, line 64-column 4, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoste in view of Skyggebjerg to include the measuring device, wherein the measuring device is for measuring blood sugar values, as taught by Hartman, for the purpose of incorporating a blood sugar measuring device to measure a user’s blood sugar (column 3, line 64-column 4, line 6 of Hartman). Examiner notes the cap of Hoste in view of Skyggebjerg is capable due to its size of carry an injection pen capable of withdrawing blood (as noted above the injection pen is not positively required) and one of ordinary skill in the art would recognize it would be useful to test a user’s blood for certain levels/components like sugar level. Examiner notes the housing 11 of Hartman and cap of Hoste in view of Skyggebjerg both function to accommodate an injection pen. Incorporating the teachings of Hartman into Hoste in view of Skyggebjerg would result in coupling the display apparatus 30 of Hartman to the cap/injection device of Hoste in view of Skyggebjerg therefore resulting in comprising the measuring device, wherein the measuring device is for measuring blood sugar values. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 29, 35-36, 39, 55, 77-78, and 84-91 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783